OFFICE   OF   THE   ATTORNEY     GENERAL    OF    TEXAS    t
                           AUSTIN




                                         ‘!
                                                    June 6,   l9s9




Honorable Ches. H. Slaughter
County Attorney
Eartin Countg
Stanton, Texas

Dear Sirt
                                          \
                                          \
                                       id!7     the Ill
                                                    \d
                                                t 18mIO
                                                t1ona7
                                          n th0

                                              oh001 dlar%ot em
                                               oonB1iting or sohool
                                               t1on, hoat and jar&




        The authority to i&e  bonds must be expressly givea
and it is inproper to In#y mob power. Laster v. Lopez,
217 5. W. 97.5.
Hmorable   Chas. B. Slaughter, June 0, 1939, page 82




in the case of IiarllngenIndependent School District V. PeRe
& 31.0.48 S. W.y     Seaond

        Therefore, you are respectfully advised that it Is
the opinion of this department that bonds aan not be lasued
for the purpose of paying past due obligations.
        Tflstfng that this enawe     your quelrtlon,we remin

                              nnwa